Detailed Action
	This action is responsive to an original application filed on 12/9/2019 with acknowledgement that this application claims a priority date of 12/7/2018 to US Provisional Application 62/776,840.
	Claims 1-2, 4, 6-8, 10-11, 13-15, 17, and 20-28 are currently pending.  Claims 3, 5, 9, 12, 16, and 18-19, and 29-32 have been cancelled.  Claims 13-15, 17, and 20-28 have been withdrawn from further consideration.  Claims 1, 13, and 22 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fire Extinguishing Apparatus Species A (“fire extinguishing apparatus for use with a helicopter” shown in Figures 1A-6) in the reply filed on 1/10/2022 is acknowledged.
Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical body” (Claim 8 Line 4) of the dispenser container must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44E (See Fig. 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Specification
The disclosure is objected to because of the following informalities: 
In Page 3 Line 22 of the Specification, “for protect homes” should be revised to “for protecting homes” to ensure proper grammar.
In Page 4 Line 4 of the Specification, “other structure are provided” should be revised to “other structures are provided” to ensure proper grammar.
In Page 5 Line 20 of the Specification, “Figure 6B” should be revised to “Figure 6” since there is no “Figure 6B” provided in the drawings. 
In Page 13 Line 15 of the Specification, “absorbers 36 secured” should be revised to “absorbers 36 are secured” to ensure proper grammar. 
In Page 13 Lines 2-3 of the Specification, “through wired or wireless communication mechanism” should be revised to “through a wired or wireless communication mechanism” to ensure proper grammar. 
In Page 13 Line 12 of the Specification, “tank 12 pass through” should be revised to “tank 12 passes through” to ensure proper grammar. 
In Page 19 Line 1 of the Specification, “that engagement the sprocket” should be revised to “that engage the sprocket” to ensure proper grammar.

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:
In Claim 1 Line 10, “attached the holding tank” should be revised to “attached to the holding tank” to ensure proper grammar.
In Claim 6 Line 2, “a rudder secured to the side of the holding tank” should be revised to “a rudder secured to a side of the holding tank” to ensure proper antecedent basis. 
In Claim 8 Line 6, “secure to the holding tank side wall” should be revised to “secured to the holding tank side wall” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because Lines 1-2 state “the holding tank comprises cylindrical side walls” and Line 3 states “the dispenser container comprises cylindrical side walls” and it is not clear whether there are multiple cylindrical side walls or just one cylindrical side wall, since by definition cylinders have 
Claim 8 is also indefinite because Line 6 states “a lower race secure to the holding tank side wall near a distal end of the outer shell” and the term “near” is a relative term.  The term “near” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how far a lower race should be from a distal end of the outer shell to qualify as being “near” the distal end of the outer shell.  Furthermore, there is improper antecedent basis for “the holding tank side wall” in the claim.  It is not clear if “the holding tank side wall” is the same as “cylindrical side walls” from Claim 8 Line 2 or if it is something else.
Claim 8 is also indefinite because Lines 7-8 state “the dispenser container side walls forming an inner shell that comprises bearings secured thereto” and it is not clear if “the dispenser container side walls” are the same as “cylindrical side walls” from Claim 8 Line 3, or if they are “walls” from Claim 1 Line 11.  Additionally, it is not clear if bearings are part of the inner shell or not, because the term comprises means “made up of”.
For the purpose of examination, Claim 8 will be interpreted as best understood by the examiner.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2010/0263886 A1 to Rahgozar (“Rahgozar”) in view of US Patent 5,385,208 to Baker et al. (“Baker”), US PGPUB 2020/0153275 A1 to Matsukuma et al. (“Matsukuma”) and US PGPUB 2015/0208637 A1 to Omiatek et al. (“Omiatek”).
As to Claim 1, Rahgozar discloses a fire extinguishing apparatus (Fig. 7 #70 “water tank”) for use with a helicopter to extinguish wildfires (See Paragraph 0016), the fire extinguishing apparatus comprising: 
a holding tank (See Annotated Fig. 7) having a cylindrical body (Fig. 6 #69 “tank body”), a top (See Annotated Fig. 7) and a bottom (See Annotated Fig. 7) that defines a cavity configured to hold water (See Paragraph 0055); 
a dispenser container (Fig. 6 #80 “nozzle”) rotatably attached to the holding tank (See Paragraph 0056 the rotor #95 that is part of #80 rotates, therefore the dispenser container is rotatably attached to the holding tank since part of the dispenser container can rotate relative to the holding tank), the dispenser container comprising a body (See Annotated Fig. 8) having walls (See Annotated Fig. 8) with at least a section of the walls including a bottom portion being perforated (Fig. 8 #85 “reticular plate”); 
a pressure operated motor (See Annotated Fig. 9, Per Paragraph 0056 #95 rotates with the force of air.  Merriam Webster defines a motor as any of various power units that develop energy or impart motion therefore the rotor is equivalent to a motor since it develops energy) secured to an under surface of the bottom of the holding tank (See Annotated Figs. 7 and 9, the motor is part of the dispenser container, and the dispenser container is attached to an under surface of the bottom of the holding tank that is attached to the holding tank), the motor connected to a conduit (Fig. 7 #74 “tarpaulin hose”) of a compressed air source (Paragraph 0055 “air compressor”) to supply the motor with pressurized air (See Paragraph 0056); and

Regarding Claim 1, Rahgozar as applied above does not disclose comprising:
a plurality of compressed air tanks positioned within the cavity of the holding tank with each compressed air tank having a conduit passing from the corresponding compressed air tank through the bottom of the holding tank; and
a valve positioned on each conduit within the holding tank proximate to the bottom of the holding tank. 
However, Baker discloses a fire extinguishing apparatus (Fig. 4 #10 “foam applicator) for use with a helicopter to extinguish wildfires (See Col. 6 Lines 57-59), the fire extinguishing apparatus comprising: 
a plurality of compressed air tanks (Fig. 4 #60 “gas canisters”) positioned within a cavity (See Annotated Fig. 4) of a holding tank (Fig. 4 #12 “liquid tank”) and a conduit (Fig. 4 #62 “pressure supply line”) passing from the corresponding compressed air tanks through a bottom of the holding tank (See Annotated Fig. 4); and
a valve (Fig. 4 #64 “pneumatic control system”, See Fig. 5 and Col. 5 Lines 63-68 showing that #64 contains a check valve # 94) positioned on the conduit proximate to the bottom of the holding tank (See Annotated Fig. 4).
Additionally, Matsukuma discloses an apparatus (Fig. 1 #1 “compressed air storage power generation device”) comprising a plurality of compressed air tanks (Fig. 1 #20A, #20B, #20C, and #20D “pressure accumulation tanks”, See Paragraph 0021) with each compressed air tank having a conduit passing from the corresponding compressed air tank (See Annotated Fig. 1, it is understood that each line represents a conduit passing from each air tank); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing apparatus of Rahgozar as applied above to have a plurality of compressed air tanks positioned within the cavity of the holding tank with each compressed air tank having a conduit passing from the corresponding compressed air tank, as taught by Baker for the purpose of protecting the plurality of compressed air tanks from collisions with external objects (See Col. 6 Lines 43-46).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the plurality of compressed air tanks within the cavity of the holding tank, since the particular placement of the compressed air tanks would be a matter of obvious design choice and would not have modified operation of the fire extinguishing apparatus. See MPEP 2144.04.VI.C.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each conduit passing from the corresponding compressed air tank through the bottom of the holding tank; and
a valve positioned on each conduit, as taught by Matsukuma for the purpose of being able to selectively supply air from each compressed air tank (See Paragraph 0029).
Regarding Claim 1, in reference to the fire extinguishing apparatus of Rahgozar modified by Baker and Matsukuma as applied above, Baker discloses wherein each valve is positioned proximate to the bottom of the holding tank (See Annotated Fig. 4), however Baker does not disclose wherein each valve is positioned within the holding tank (See Annotated Fig. 4, #64 is outside of the holding tank).  However, it would have been obvious to one of ordinary skill in the art before the affective filing date of the claimed invention to place each valve inside of the holding tank proximate to the bottom of the 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed each valve inside the holding tank and proximate to the bottom of the holding tank, since the particular placement of each valve would be a matter of obvious design choice and would not have modified operation of the fire extinguishing apparatus. See MPEP 2144.04.VI.C.
Regarding Claim 1, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker and Matsukuma as applied above, Rahgozar does not disclose wherein the shaft is rotatably secured to the motor at the first end of the shaft and secured to the bottom portion of the dispenser container at the second end of the shaft, so that, as the motor spins the shaft, the motor rotates the dispenser container to dispense water from the dispenser container.
However, Omiatek discloses a fire extinguishing apparatus (Fig. 4 #10 “fluid sprayer”, which per Paragraph 0018 can spray any number of different liquids, it is understood that the fluid sprayer can spray water thus it is a fire extinguishing apparatus) comprising a shaft (Fig. 1 #38 “output shaft”) that is rotatably secured to a motor (Fig. 1 #34 “motor”) at a first end of the shaft (See Annotated Fig. 1) and secured to a bottom portion of a dispenser container (Fig. 1 # 86 hub, See Annotated Fig. 1 where #38 is secured to a bottom portion of #86 via nut #124)  at a second end of the shaft (See Annotated Fig. 1), so that, as the motor spins the shaft, the motor rotates the dispenser container to dispense water from the dispenser container (See Paragraphs 0023-0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing apparatus of Rahgozar in view of 
As to Claim 2, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied to Claim 1 above, Baker further discloses comprising an air compressor secured to the holding tank (See Col. 5 Lines 18-31, a gas compressor is connected to the holding tank via gas coupling #68).
Regarding Claim 2, Baker does not disclose the air compressor having a plurality of air lines that provide air from the air compressor to the respective compressed air tanks (See Col. 5 Lines 18-31, Baker discloses one air line that couples to #68).
However, Matsukuma further discloses wherein an air compressor (See Annotated Fig. 1, the compressor includes #10 “compressor” and #50 “storage flow path”) has a plurality of air lines that provide air from the air compressor to the respective air tanks (See Annotated Fig. 1 and Paragraph 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied above such that the air compressor of Baker has a plurality of air lines that provide air from the air compressor to the respective compressed air tanks, as taught by Matsukuma for the purpose of being able to selectively provide air to each compressed air tank (See Paragraph 0027).
Regarding Claim 10, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied to Claim 1 above, Rahgozar further discloses wherein the body of the dispenser container comprises a partial spherical body portion (Fig. 8 #85 “reticular plate” . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rahgozar in view of Baker,  Matsukuma, Omiatek, and US Patent 5,135,055 to Bisson (“Bisson”). 
Regarding Claim 4, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied to Claim 1 above, Rahgozar does not further disclose comprising at least one of a fire department access nozzle configured to the holding tank with the fire department access nozzle configured for attachment of a fire hose coupling or a valve engaging the holding tank for connecting a water hose to provide water to the holding tank.
However, Bisson discloses a fire extinguishing apparatus (See Fig. 1, Title “Ground and Airborne Fire Fighting System”) for use with a helicopter (See Col. 3 Lines 13-15) comprising a fire department access nozzle (Fig. 2 #26 “receptacle”) configured to a holding tank (Fig. 2 #80 “pump”) with the fire department access nozzle configured for attachment of a fire hose coupling (Fig. 2 #18a “remoted end” of fire hose 18, See Fig. 6 showing #80 communicating with the fire hose through # 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied to Claim 1 above to have a fire department access nozzle configured to the holding tank with the fire department access nozzle configured for attachment of a fire hose coupling, as taught by Bisson, for the purpose of being able to fill the holding tank with water from a ground source such as a hydrant (See Col. 3 Lines 30-33). 

6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahgozar in view of Baker,  Matsukuma, Omiatek, and US PGPUB 2006/0005974 A1 to Setzer (“Setzer”).
Regarding Claim 6, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied to Claim 1 above, Rahgozar does not further disclose comprising a rudder secured to the side of the holding tank to steady the holding tank upon operation of the motor to spin the dispenser container.
However, Setzer discloses a fire extinguishing apparatus (Fig. 1 #10 “airborne vehicle”) comprising a rudder (Per Paragraph 0026 #34 guidance unit shown in Fig. 4 has rudders) secured to a side of a holding tank (Fig. 3 #12 “extinguishant container”, See Fig. 3 where #29 “tail area” containing #34 is attached to a side of #12) to steady the holding tank upon operation of a motor (See Paragraph 0026, when the guidance unit is used with motor #41 in operation, rudders control movement of #10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing apparatus of Rahgozar in view of Baker, Matsukuma, and Omiatek as applied to Claim 1 above to further comprise a rudder secured to the side of the holding tank to steady the holding tank upon operation of the motor, as taught by Setzer for the purpose of controlling movement of the fire extinguishing apparatus so it can be moved to an accurate location (See Paragraph 0026).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rahgozar in view of Baker, Matsukuma, Omiatek, and US Patent 4,193,548 to Meyer (“Meyer”)
Regarding Claim 7, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker, Matsukuma, and Omiatek as applied to Claim 1 above, Rahgozar does not disclose wherein the dispenser container is secured to the holding tank by an engagement comprising at least one race and bearing assembly (See Fig. 9 of Rahgozar which shows race and bearing assemblies #96 which are used 
Furthermore, Regarding Claim 8, Rahgozar does not disclose wherein the holding tank comprises cylindrical side walls that extend down from the bottom of the holding tank and the dispenser container comprises cylindrical side walls that extend upward from a cylindrical body, the holding tank cylindrical side walls forming an outer shell having an upper race secured thereto proximate the bottom of the holding tank and a lower race secure to the holding tank side wall near a distal end of the outer shell and the dispenser container side walls forming an inner shell that comprises bearings secured thereto for engaging the upper race and the lower race respectively to form the engagement.
However, Meyer discloses a fire extinguishing apparatus (Fig. 1 #10 “sprinkler head” which per Col. 2 Lines 30-35 sprays water thus it is a fire extinguishing apparatus)  comprising a dispenser container (Fig. 1 #14 “sprinkler body assembly”) that is secured to a holding tank (Fig. 1 #12 “stationary housing assembly”) by an engagement comprising at least one race and bearing assembly (Fig. 1 #36 and #38 “pair of upper and lower ball bearing assemblies”), wherein the holding tank comprises cylindrical side walls that extend down from a bottom of the holding tank and the dispenser container comprises cylindrical side walls (See Annotated Fig. 1) that extend upwards from a bottom of the dispenser container (See Annotated Fig. 1), the holding tank cylindrical side walls forming an outer shell having an upper race secured thereto proximate the bottom of the holding tank (See Annotated Fig. 1) and a lower race secure to the holding tank side wall near a distal end of the outer shell (See Annotated Fig. 1) and the dispenser container side walls forming an inner shell that comprises bearings (See Annotated Fig. 1) secured thereto for engaging the upper race and the lower race respectively to form the engagement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing apparatus of Rahgozar in view of Baker,  Matsukuma, and Omiatek as applied to Claim 1 above such that the dispenser container is . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rahgozar in view of Baker, Matsukuma, Omiatek, and US Patent 4,671,472 to Hackshaw (“Hackshaw”).
Regarding Claim 11, in reference to the fire extinguishing apparatus of Rahgozar in view of Baker, Matsukuma, and Omiatek as applied to Claim 10 above, Rahgozar does not disclose wherein the holding tank has an opening therein with a door that opens and closes to allow water to transfer from the holding tank to the dispenser container.
However, Hackshaw discloses a fire extinguishing apparatus (See Fig. 3) comprising a holding tank  (Fig. 3 # 20 “drop tank”) that has an opening (Fig. 3 #32 “outlet opening”) therein with a door (Fig. 3 #34 “closure doors”) that opens and closes to allow water to transfer from the holding tank (See Col. 4 Lines 61-65) to a dispenser container (Fig. 3 #38 and #40 “chute members”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed of the claimed invention to modify the fire extinguishing apparatus of Rahgozar in view of Baker, Matsukuma, and Omiatek as applied to Claim 10 above such that the holding tank has an opening therein with a door that opens and closes to allow water to transfer from the .

    PNG
    media_image1.png
    709
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    599
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    598
    684
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    913
    684
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    641
    671
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    956
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    914
    775
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 24, 2022